Opinion by
Walkeb, J.
It appeared that the merchandise in question consisted of wood in the dimensions of J4 by 3 or 4 inches, and in lengths of from 6 to 20 feet in multiples of 2 feet. A witness called on behalf of plaintiff testified that he was engaged in the purchase and sale of lumber and forest products for the plaintiff company; that the merchandise was bought, sold, and known as palings; that palings were used in the construction of fences; and that he had seen them used in upright position and also in horizontal position. The' testimony of the witness called by the Government tended to substantiate the statements that they may be used either vertically or horizontally, or in fact, crisscross or triangularly, “or in any way at all,” and that he knew of instances where the 20-foot lengths have been used vertically. In accordance therewith the court was satisfied that the articles in question fall within the meaning of the term palings. They were therefore held properly classifiable under the provision therefor in paragraph 1805. Protests sustained to this extent.